PER CURIAM.
There are two appeals, one from the conviction of appellant on count 1 of an information charging him with illegal possession of intoxicating liquor and the other from conviction on four counts of an indictment charging appellant with illegal sales of intoxicating liquors and the maintenance of a common nuisance. The two cases were consolidated for trial and tried April 30, 1931. A number of questions are raised in appellant’s brief, all of which have been examined and all of which are without merit. Appellant’s guilt is apparent from the record, and no prejudicial error was committed in the trial. The appeals are frivolous and evidently taken merely for delay. The judgments of the trial court are affirmed, and it is directed that mandates issue at once.
Affirmed.